Opinion issued April 11, 2002

 




 

 

 

In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00255-CR
____________

GARY ALLEN HUDEC, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Criminal Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 1063125



O P I N I O N
	Appellant was charged with Class A misdemeanor assault, and entered into
a plea bargain agreement with the State in which the State would recommend that
punishment be assessed at 90 days jail confinement.  Appellant signed a written
waiver of his right to appeal if the trial court accepted the plea bargain agreement. 
	Appellant pleaded guilty, and the trial court followed the plea bargain
agreement in assessing punishment.  Despite having waived the right to appeal,
appellant filed a notice of appeal.  We hold the appeal must be dismissed.  See Buck
v. State, 45 S.W.3d 275, 278 (Tex. App.--Houston [1st Dist.] 2001, no pet.); see also
Blanco v. State, 18 S.W.3d 218, 219-20 (Tex. Crim. App. 2000); Bushnell v. State,
975 S.W.2d 641, 642-44 (Tex. App.--Houston [14th Dist.] 1998, pet. ref'd); Littleton
v. State, 33 S.W.3d 41 (Tex. App.--Texarkana 2000, pet. ref'd).
	Accordingly, we order the appeal dismissed.
PER CURIAM
Panel consists of Justices Cohen, Nuchia, and Smith. (1)

Do not publish.  Tex. R. App. P. 47.
1. The Honorable Jackson B. Smith, Jr., retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.